Citation Nr: 1135854	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  07-39 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial compensable rating for service-connected status post right inguinal hernia repair. 

2. Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to September 1979 and from April 1982 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In June 2004 and October 2005, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

In December 2009 and May 2011, the Veteran testified at hearings before the undersigned, via video-conference.  Transcripts of these hearings are associated with the claims file.

The issue of service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Service-connected status post right inguinal hernia repair is manifested by a 7 cm X 1 cm post-surgical scar that is productive of numbness and tenderness.





CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but no greater, for service-connected post-operative right inguinal hernia have been met under Diagnostic Codes 7338-7804.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7338-7804 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations

The Board observes that this case was remanded by the Board in February 2010.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to achieve further development of the claim, namely to schedule a VA examination.  A review of the post-remand record shows that the Veteran was examined in September 2010.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the February 2010 remand, and that the Board may now proceed with adjudication of the claim.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in October 2005 with regard to his service connection claim, prior to the initial unfavorable AOJ decision issued in March 2006.  An additional letter was sent in April 2010, which was relevant to the initial rating claim.

The Board observes that the pre-adjudicatory VCAA notice informed the Veteran of the type of evidence necessary to establish service connection, how VA would assist him in developing his claim, and his and VA's obligations in providing such evidence for consideration.  With regard to the initial rating claim, such a claim is generally considered to be a "downstream" issue from the original grant of benefits.  VA's General Counsel issued an advisory opinion holding that separate notice of VA's duty to assist the Veteran and of his concomitant responsibilities in the development of his claim involving such downstream issues is not required when the Veteran was provided adequate VCAA notice following receipt of the original claim.  See VAOPGCPREC 8-2003.  Further, where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In this case, the Veteran has not alleged that he has suffered any prejudice as to the lack of pre-adjudicatory notice as to disability ratings and effective dates.  

Further, the Board notes that no duty to assist arises upon receipt of a Notice of Disagreement.  38 C.F.R. § 3.159(b)(3); see 73 Fed. Reg. 23353 (adding paragraph (3) under § 3.159(b).  Nevertheless, the Board finds that no prejudice to the Veteran has resulted from the inadequate timing of the notice with respect to disability ratings.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

In this regard, the Board notes that, as a matter of law, providing the Veteran with VCAA-compliant notice prior to a readjudication "cures" any timing problem resulting from any deficiency in notice content or the lack of notice prior to an initial adjudication.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); citing Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A statement of the case (SOC) and supplemental SOC (SSOC) constitute "readjudication decisions" that comply with all due process requirements if preceded by adequate VCAA notice.  See Mayfield, 499 F. 3d.  In the present case, the Veteran was provided with notice related disability ratings and also effective dates in April 2010 and an SSOC was then issued.  Therefore, any deficiency of timing of notice was rectified by subsequent readjudication of the claim.  

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's service treatment records, private treatment records, VA medical records, and the report of a September 2010 VA examination was reviewed by both the AOJ and the Board in connection with adjudication of his claim.  

The Board observes that treatment records were requested twice from Tinker AFB, the Veteran's place of employment.  However, a negative response was received.  The Veteran has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of the claim. 

With regard to the VA examination, the Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner reviewed the claims file, noting relevant documents in service treatment records and post-service treatment evidence, documented the Veteran's subjective complaints and medical history, and examined the Veteran.  She then provided detailed current findings related to the current symptomatology of his past right inguinal hernia.  There is nothing to suggest that the examiner's findings are not consistent with the other evidence of record or insufficient for determination of the appropriate rating.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the Board has considered the propriety of staged ratings in evaluating the Veteran's service-connected hernia disability.

Under Diagnostic Code 7338, a small, reducible hernia, a hernia without true hernia protrusion, or a hernia that is preoperative but remediable is rated as noncompensable.  A 10 percent rating is warranted for a recurrent post-operative hernia that is readily reducible and well supported by a truss or belt.  A small, post-operative recurrent hernia or an unoperated irremediable hernia that is not well supportable by a truss or that is not readily reducible warrants a 30 percent schedular rating.  A large post-operative, recurrent hernia that is considered inoperable, which is not well supported under ordinary conditions and is not readily reducible warrants a 60 percent rating.  38 C.F.R. § 4.114, DC 7338.

The Board observes that the rating criteria for scars were revised effective August 30, 2002 and again, effective October 23, 2008.  However, the Board notes that the latter revisions are applicable only to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  Thus, as the Veteran filed his claim in September 2005, only the rating criteria in effect as of August 30, 2002 apply to this case.

As of August 30, 2002, scars, other than of the head, face, or neck, are to be rated under Diagnostic Codes 7801 to 7805.  Under Diagnostic Code 7801, which governs scars, other than the head, face, or neck, that are deep or cause limited motion, a 10 percent evaluation is assigned when the area or areas exceed six square inches (39 square centimeters).  A 20 percent evaluation is assigned when the area or areas exceed 12 square inches (77 square centimeters).  A deep scar is one associated with underlying soft tissue damage.  Diagnostic Code 7801, Note (2).

Under Diagnostic Code 7802, scars, other than the head, face, or neck, that are superficial, that do not cause limited motion, and that involve area or areas of 144 square inches (929 sq. cm.) or greater are assigned a 10 percent rating.

Under Diagnostic Code 7803, a 10 percent evaluation is assigned for scars that are superficial and unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  Notes (1), (2).

Under Diagnostic Code 7804, a 10 percent evaluation is assigned for scars that are superficial and painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.

Under Diagnostic Code 7805, other types of scars will be rated based on limitation of function of affected part.

The Veteran's service-connected status post right inguinal hernia repair has been assigned a noncompensable rating, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7338.  The Veteran contends that he suffers pain approximately three days per week with heavy lifting so as to warrant a rating in excess of that assigned.  

A review of the record reveals that the Veteran had an inguinal hernia repair in August 1985 with another surgery occurring in February 2007.  However, neither treatment records nor the September 2010 VA examination report reflect that an inguinal hernia is currently present.
  
Nevertheless, the September 2010 VA examiner also noted a 7 cm X 1 cm scar from the right inguinal herniorraphy.  The examiner stated that the scar was nontender with no pain on examination.  He further stated that the scar was not adherent, unstable, elevated, nor depressed and that there was inflammation, edema, keloid formation, or disfigurement.  However, the examiner also recorded that the Veteran reported some numbness and tenderness over the scar site. 

Based on the above, the Board finds that a compensable rating for service-connected post-operative right inguinal hernia is not warranted under Diagnostic Code 7338.  The medical evidence indicates that a hernia was present for approximately a month during the appeal period, but reduced, and a compensable rating requires that a hernia be not only reducible, but present and supported by a truss or belt.  Further, rating agencies are to handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  38 C.F.R. § 3.344(a) (2010).  To change the rating assigned under Diagnostic Code for a few weeks out of the entire appeal period, therefore, goes against VA regulations.  For these reasons, the Board determines that a compensable rating is not warranted at any time during the appeal period.  

However, the Board resolves all reasonable doubt in the Veteran's favor and assigns a 10 percent rating for the post-surgical scar under Diagnostic Codes 7338-7804.  In this regard, the Board observes that the September 2010 VA examiner stated that both that the scar was nontender and that the Veteran reported some numbness and tenderness.  The Veteran is competent to describe his perceptions of numbness and tenderness; and the Board has no basis for determining one report with respect to tenderness to be more probative than another.  Therefore, the Board finds that it is at least as likely as not that the Veteran has a tender scar associated with his service-connected right inguinal hernia repair.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Accordingly, a 10 percent rating for a post-surgical scar is assigned pursuant to Diagnostic Codes 7338-7804 for the entire appeal period.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the Board contemplated the benefit of the doubt in assigning the 10 percent rating, and the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of that.  Therefore, his claim must be denied.

An extra-schedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extra-schedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected status post right inguinal hernia repair presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  As reflected by the above discussion, the Veteran's symptoms are well within those contemplated by the rating schedule.  Therefore, further consideration of an extra-schedular rating is not warranted in this case. 

Finally, while the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has not filed a claim for TDIU and the record shows that he is currently employed.  Therefore, the issue is not raised by the record, and further consideration is not warranted.  


ORDER

A rating of 10 percent for service-connected status post right inguinal hernia repair is granted for an associated tender surgical scar.


REMAND

A review of the September 2010 VA examination report and opinion demonstrates that it is inadequate with respect to the Veteran's service connection claim for a back disorder.  Specifically, the examiner cites a lack of evidence of post-service treatment prior to 2007 as a reason for her negative opinion.  However, the record contains multiple private treatment records showing complaint, treatment, or diagnosis related to the lumbar spine beginning in 2001, six years earlier, and importantly, only three years after the Veteran's discharge from his second period of service.  These records are not addressed.  Thus, the opinion is inadequate.  Barr at 312.  Accordingly, the Board remands the issue of entitlement to service connection for a back disorder again, so that another VA orthopedic examination may be scheduled and another opinion obtained.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination in order to ascertain the etiology of his current back disorder(s).  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently exhibited back disorder is related to an event, injury, or disease, in military service or is otherwise directly related to his military service?
		
A rationale for any opinion advanced should be provided.  The examiner should also state what sources, including the private treatment records beginning in 2001 as well as the Veteran's reports of back symptoms since service, were consulted in forming the opinion.  

2. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated, to include all evidence received since the December 2010 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


